DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group II, species D, figs. 5-6 and 11-12, claims 12-17, 19, 21-25, 28 and 30 in the reply filed on 8/17/22 is acknowledged.  

Regarding the invention group restriction requirement:
Upon reconsideration, the invention restriction requirement between Group I and II claims is withdrawn.
In view of the above noted withdrawal of the restriction requirement between Group I and II, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Regarding the species restriction requirement:
The traversal is on the ground(s) that “We note that this Election Requirement is somewhat unclear because FIGS. 5 and 6 are identified as being part of both Species A and Species D, and because of this lack of clarity this election is made with traverse.  We have assumed that the intent was for FIGS. 5-6 to be part of Species D for purposes of this response.”  (See Remarks at page 8.)
This is not found persuasive because Figs. 5-6 are grouped with Figs. 3-4 to constitute Species A; and Figs. 5-6 are grouped with Figs. 11-12 to constitute Species D.  (Figs. 5-6 appear to be generic to Figs. 3-4 and Figs. 11-12.)
The requirement is still deemed proper and is therefore made FINAL.

	Claims 28 recites limitations from Fig. 3, a non-elected species.
Claims 11 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/17/22.

Claims 1-3, 6-9, 11-17, 19, 21-25, 28 and 30 are pending
Claims 11 and 28 are withdrawn.
Claims 1-3, 6-9, 12-17, 19, 21-25, and 30 are subject to examination at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 depends from claim 30.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 12-14, 21-25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito, Japanese Publication No. JP56-48160 (from the IDS; see attached English machine translation).

Ito anticipates:
1. A packaged electronic device, comprising (see fig. 1-3): 
	a power semiconductor die (1, e.g. power transistor) that comprises a first terminal and a second terminal (e.g. terminals are coupling points of 4); 
	a lead frame (2/3/5/6) comprising a lower side and an upper side that comprises a die pad region; 	
	a first lead (3) and a second lead (5/6); 
	a dielectric substrate (7, e.g. insulating plate); and 
	a thermally conductive adhesion layer (8, e.g. solder) on an upper side of the dielectric substrate, 	
	wherein the power semiconductor die (1) is on the die pad region (2) of the lead frame and the lead frame (2/3/5/6)  is on an upper side of the thermally conductive adhesion layer (8).  See Ito at English machine translation pages 1-2, figs. 1-4.

2. The packaged electronic device of claim 30, wherein the dielectric substrate (7) comprises a ceramic substrate (e.g. alumina-based ceramic) and the thermally conductive adhesion layer (8) comprises a metal braze layer (e.g. solder), page 2.

3. The packaged electronic device of claim 2, wherein the metal braze layer (8) is directly attached to the ceramic substrate (7) and to the lower side of the lead frame (2/3/5/6), fig. 2.

6. The packaged electronic device of claim 2, further comprising an overmold package (10) that encapsulates an upper side and side surfaces of the power semiconductor die (10), fig. 2.

7. The packaged electronic device of claim 2, further comprising a lower metal cladding layer (12) on a lower side of the dielectric substrate (7)


12. A packaged electronic device, comprising: 
	a dielectric substrate (7); 
	a first metal cladding layer (e.g. 9 or 12) on a lower side of the dielectric substrate; 
	a lead frame (2/3/5/6) that has an upper side that comprises a die pad region (2) and a lower side that is on the upper side of the dielectric substrate; 
	a power semiconductor die (1, e.g. power transistor) that is on the die pad region (2) of the lead frame.  See Ito at English machine translation pages 1-2, figs. 1-4.

13. The packaged electronic device of claim 12, further comprising an overmold encapsulation (10) that encapsulates an upper side and side surfaces of the power semiconductor die (1) and at least an upper side of the dielectric substrate (7), fig. 2.

Regarding claim 14:
	Ito teaches the limitations as applied to claim 2 above.

21. A packaged electronic device, comprising (see figs. 1-3): 
	a dielectric substrate (7); 
	a first metal cladding layer (9) on a lower side of the dielectric substrate; 
	a power semiconductor die (1, e.g. power transistor) that is mounted on an upper side of the dielectric substrate;
	an overmold encapsulation (10) that surrounds an upper side and side surfaces of the power semiconductor die (1) and at least partially surrounds sidewalls of the dielectric substrate (7) while exposing at least a portion of the first metal cladding layer (9); and 
	a first lead (3) and a second lead (5/6) that each extend through the overmold encapsulation (10) and that are electrically connected to the power semiconductor die (1), 
	wherein the power semiconductor die (1) is electrically isolated (7) from the first metal cladding layer (9).  See Ito at English machine translation pages 1-2, figs. 1-4.

22. The packaged electronic device of claim 21, wherein the dielectric substrate comprises a ceramic substrate (e.g. 7 is alumina-based ceramic at page 2) and a first metal braze layer (8) is on an upper side of the ceramic substrate (7), fig. 2.

23. The packaged electronic device of claim 22, further comprising a lead frame (2/3/5/6) that comprises an upper side comprising a die pad region (2), wherein a lower side of the lead frame is mounted on an upper side of the first metal braze layer (8) and the power semiconductor die (1) is mounted on the die pad region (2), figs. 2-3.

24. The packaged electronic device of claim 23, wherein the first metal braze layer (8) is directly attached to the ceramic substrate (7) and to the lower side of the lead frame (2/3/5/6), figs. 2-3.

25. The packaged electronic device of claim 24, wherein the first lead (3) is integral with the lead frame (2/3/5/6) and is electrically connected to a first terminal of the power semiconductor die (1), figs. 2-3.

Regarding claim 30:
	Ito teaches the limitations as applied to claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claim 1 above, and further in view of Ahuja et al., US Publication No. 2014/0002989 A1.

	Regarding claim 8:
	Ito teaches all the limitations of claim 1 above and further teaches the lead frame (2/3/5/6) comprises copper at Abstract.
	Ito further teaches the lower metal cladding layer (12) is a heat dissipating plate.
	Ito is silent regarding the material for the heat dissipating plate or specifically, “wherein the lead frame and the lower metal cladding layer are formed of the same metal”
	In an analogous art, Ahuja teaches “The heat sink is typically made of a high thermally conductive material, e.g., a metal, e.g., copper, aluminum, other thermally conductive metals, or any combination thereof.”  See Ahuja at para. [0054].
	One of ordinary skill in the art modifying Ito with Ahuja to form the heat dissipating plate of copper material will arrive at the limitation “wherein the lead frame and the lower metal cladding layer are formed of the same metal (e.g. copper)”.
It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ito with the teachings of Ahuja because copper is an art recognized “typical” material for  a heat sink.  See Ahuja at para. [0054].

Claim(s) 9, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claims 1 and 12 above, and further in view of Ahl et al., US Patent No. 6,160,710.

Regarding claim 9:
Ito teaches all the limitations of claim 1 above, and further teaches:

9. The packaged electronic device of claim 8, wherein the metal braze layer (8) is a first metal braze layer, and wherein a second metal braze layer (e.g. See fig. 3 annotated below, interpreted as layer that couples metal film 9 to heat dissipating pate 12) is between an upper side of the lower metal cladding layer (12) and the lower side of the dielectric substrate (7)

    PNG
    media_image1.png
    176
    596
    media_image1.png
    Greyscale


	Ito does not label the layer that couples metal film 9 to heat dissipating pate 12.
	However, one of ordinary skill in the art would recognize the layer that couples metal film 9 to heat dissipating pate 12 is a solder layer (-i.e. “second metal braze layer”).  Proffered as evidence is the Ahl reference.
	Ahl teaches (see fig. 1) an IC package 20 may be secured to a heat sink 22 by a solder connection 28 between the bottom surface of the package mounting flange 26 and the surface of the heat sink 22.  See Ahl at col 1, ln 30–50. 

	Regarding claim 15:
Ito teaches all the limitations of claim 11 above, and further teaches:

15. The packaged electronic device of claim 14, further comprising a first metal braze layer (e.g. See fig. 3 annotated above, interpreted as layer that couples metal film 9 to heat dissipating pate 12) between the first metal cladding layer (e.g. Interpreted as layer 12 in claim 12.) and the ceramic substrate (7)

	Ito does not label the layer that couples metal film 9 to heat dissipating pate 12.
	However, one of ordinary skill in the art would recognize the layer that couples metal film 9 to heat dissipating pate 12 is a solder layer (-i.e. “second metal braze layer”).  Proffered as evidence is the Ahl reference.
	Ahl teaches (see fig. 1) an IC package 20 may be secured to a heat sink 22 by a solder connection 28 between the bottom surface of the package mounting flange 26 and the surface of the heat sink 22.  See Ahl at col 1, ln 30–50. 

	Ito further teaches:
16. The packaged electronic device of claim 15, further comprising a second metal braze layer (8) on the upper side of the ceramic substrate (7), fig. 2.

17. The packaged electronic device of claim 16, wherein the second metal braze layer (8) is directly attached to both the upper side of the ceramic substrate (7) and to the lower side of the lead frame (2/3/5/6), fig. 2.

19. The packaged electronic device of claim 12, wherein the lead frame (2/3/5/6) further comprises a first lead (3) that is integral with and electrically connected to the die pad region (2), fig. 1.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ito with the teachings of Ahl because “There are several known techniques for securing an IC package to a heat sink surface.”   Thus, solder (-i.e., “metal braze layer”) is a known technique to connect an IC package to a heat sink.  See Ahl at col 1, ln 43–50. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
7 November 2022